Title: To James Madison from Edmund Randolph, 22 March 1783
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond March 22. 1783
Your favors by the post and the express reached me at the same time with a letter from Dr Lee, dated on the 11th. of decr. (I presume it should have been march). 1783. Having read his first, I was astonished at this passage. “We are still as we were, and always shall be, while Dr. Franklin presides in Europe, utterly in the dark as to the progress of the negotiations at Paris. I am too well acquainted with the European cabinets, not to fear that a continuation of the war, so grievous to us, will be the consequence of these protracted negotiations. I wish I may be deceived.” The contrast, which your eulogium on Franklin presented, was truly grateful to my mind, being a complete antidote to the insinuation of Mr. Lee.
The humiliation of G. B. seems now proportionate to her former arrogance. So lukewarm in the patronage of the Tories, as to desert them rather than risque a new campaign, so profuse in her surrender of territory, so satisfactory in her recognition of independence, she must begin to doubt her own identity. But may not the treaty be so worded, as to give congress a substitution in the place of the King of G. B. with respect to ungranted soil? If so, will not the argument against particular states be stronger, than it ever could have been under the confederation only? For [I] imagine, that the power of congress to accept territory by treaty will not be denied. This will throw a plausibility against us, which never before existed in the contest with congress.
I cannot procure a regular accession of my father’s creditors to my proposals: and without that it is not possible for me to go into the legislature. I am now on my way to Wmsburg., to endeavour at the proper accommodation. But having omitted to declare myself hitherto from an uncertainty of my being able to accept a seat in the house, and the election being at hand, no farther remote than the first monday in next month, and the candidates having been active, and indefatigable, I might possibly expose myself to a mortification, were I to step forward at this late hour. But be the final issue what it will, I shall promote the impost.

Lucius has expressed the destructiveness of Mr. Morris’s resignation in colours not very tender, nor yet very extravagant on the score of cruelty. At such a season to quit his office, even if it were steeped to the lips in poverty and difficulty! Personal embarrassments from personal engagements he might have avoided. He ought to have avoided an obedience to that impulse of petulance, which caused him to proclaim the bankruptcy of America.
We have no internal news.
Betsy and myself are very solicitous to hear of Mrs. House’s and Mrs. Triste’s welfare. She will not inquire into this, by her own pen altho’ she has set one hundred days for writing to the latter. I can urge nothing in her behalf: but to assure Mrs. T. that her shameful neglect does not proceed from a want of a sincere regard for her.
